Title: From Benjamin Franklin to Horneca, Fizeaux & Cie., 12 March 1779
From: Franklin, Benjamin
To: Horneca, Fizeaux & Cie.


Gentlemen
Passy, March 12 1779
I received the Honour of your Letter dated the 4th inst. together with the Bills for 34010. Ecus 41.6. which are accepted. I am glad to understand that you think some more of the Promesses may be dispos’d of as they are signed: I therefore recall the Direction I gave in a former Letter to return the Book, and desire you to retain it for the Present, and dispose of the whole if you can. But this must be on the Condition first propos’d and agreed to between us, that the U.S. were not to pay more than 6 per cent, all Charges and Expences included. This is what I am limited to, by my Instructions & cannot go beyond it. I apprehend your Account as you have stated it to be within that Rate of Interest and as such I approve of it.
I ought to apprize you, that another House in Holland has offer’d to procure us a Loan of 1,500,000 florins on similar Terms. But as I did not chuse even to appear to quit the House of friends without a Certainty of obtaining thereby what they had hitherto fail’d of supplying us with, I proposd to print and send you other Books, sign’d by my Name alone if you thought there was a Prospect of its being useful; and I refused to furnish Promises for Sale to any other. I have only agreed that, if a Subscription is produced to me, by which that whole Sum is engaged for, I will then give out the Promises; but not otherwise. I have the Honor to be &c
Horneca, fizeaux et Co.
